Van Brunt, P. J. (dissenting):
I do not see how the city can be held to be liable in this case. The trouble was remedied within a reasonable time after it was discovered, and this seems to be the rule of diligence which is exacted to be observed by the city. It has never yet been held that the city is liable for defects which neither it nor any one else knew anything about, and which it did not create. It cannot be that the city-can be held liable unless it is shown that the defect has existed for such a length of time that notice to the city can be presumed. This seems to be the basis in all cases of the city’s liability. Fo evidence of this kind was offered in this case, and, therefore, the motion should have been denied.
O’Brien, J., concurred.
Exceptions sustained, motion for new trial granted, costs to plaintiff to abide event.